DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Notice of Panel Decision from the Pre-Appeal Review conducted on 04/06/2021 to Reopen Prosecution.  The rejection from the previous office action dated 10/29/2020 has been withdrawn Further consideration of the claims has been provided below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of claims

Claims 1-8, 10-20 and 22 remain pending in the application and are presented to be examined upon their merits.

Examiner’s Comments
Intended Use
MPEP 2103 I C

 Claim 1 recites, “A computer implemented method of processing a payment transaction the method comprising: 
receiving,  by a payment processing server from a payer device comprising a camera module, an indication of an account associated with a payer; 
receiving,  by the payment processing server from the payer device, recipient identification information comprising an image of a recipient captured by the camera module of the payer device; 

determining, by the payment processing server, contact information for a recipient device associated with the recipient; 
transmitting, by the payment processing server to the recipient device, a one-time password for communicating by the recipient to the payer associated with the payer device;
 receiving, by the payment processing server from the payer device, an indication of a one-time password response;
 	determining, by the payment processing server, that the indication of the one-time password response from the payer device matches the one-time password transmitted to the recipient device; and 
initiating,  by a transaction initiation module of the payment processing server, a payment transaction from the account associated with the payer to the account associated with the recipient 
	Claim 5 recites, “wherein determining an account associated with the recipient by searching a database using the recipient identification information comprises searching the database using the indication of the identity document to determine an identity of the recipient.”
Claim 8 recites, further comprising searching a second database using the identity of the recipient to determine the account associated with the recipient using the identity of the recipient.
 Claim 10 recites, further comprising sending, by a transaction notification module of the payment processing server, a transaction completion indication to at least one of the payer device or the recipient device. 
Claim 11 recites, “further comprising receiving an indication of a payment amount for the payment transaction.”
 	Claim 12 recites,  “A non-transitory computer-readable medium storing program instructions executed by a processor of a user device having a user interface, memory, and a network interface, the medium comprising instructions for causing the processor to perform a payment transaction, the method comprising: 
receiving, by a payment processing server from a payer device comprising a cameral module, an indication of an account associated with a payer; 
receiving, by the payment processing server from the payer device, recipient identification information comprising an image of a recipient captured by the camera module of the payer device; 

determining,  by a database search module of the payment processing server, an account associated with the recipient by searching a database using the recipient identification information; determining, by the payment processing server, contact information for a recipient device associated with the recipient; 
transmitting, by the payment processing server to the recipient device, a one-time password for communicating by the recipient to the payer associated with the payer device; 
receiving, by the payment processing server from the payer device, an indication of a one-time password response; 
determining, by the payment processing server, that the indication of the one-time password response from the payer device matches the one-time password transmitted to the recipient device; and initiating, by a transaction initiation module of the payment processing server, a payment transaction from the account associated with the payer to the account associated with the recipient.
Claim 13 recites, “A system for processing a payment transaction, the system comprising: 
a computer processor and a data storage device, the data storage device having a database search module; and  a transaction initiation module comprising non-transitory instructions operative by the processor to: 
receive an indication of an account associated with a payer from a payer device comprising a camera module; 
receive, from the payer device, recipient identification information comprising an image of a recipient captured by the camera module of the payer device;
 determine an account associated with the recipient by searching a database using the recipient identification information comprising the captured image of the recipient; 
determine contact information for a recipient device associated with the recipient; transmit a one-time password to the recipient device for communicating by the recipient to the payer associated with the payer device; 
receive an indication of a one-time password response from the payer device; 
determine that the indication of the one-time password response from the payer device matches the one-time password transmitted to the recipient device; and 
initiate a payment transaction from the account associated with the payer to the account associated with the recipient.”
Claim 17 recites, “wherein the database search module further comprises non-transitory instructions operative by the processor to: determine an account associated with the recipient by searching a database using the recipient identification information by searching the database using the indication of the identity document to determine an identity of the recipient.
Claim 18 recites, “wherein the data storage device further comprises a verification module comprising non-transitory instructions operative by the processor to: verify the identity of the recipient using the image of the recipient.”
Claim 19 recites, “wherein the database search module further comprises non-transitory instructions operative by the processor to: determine an account associated with the recipient by searching a database using the recipient identification information by searching the database using the image of the recipient.”
Claim 20 recites, “wherein the database search module further comprises non-transitory instructions operative by the processor to: search a second database using the identity of the recipient to determine the account associated with the recipient using the identity of the recipient”
Claim 22 recites, “wherein the data storage device further comprises a transaction notification module comprising non-transitory instructions operative by the processor to:  send a transaction completion indication to at least one of the payer device or the recipient device.”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]






Not Positively Recited
Claims 1 and 12 recite, “an indication of an account associated with a payer;… a payment transaction from the account associated with the payer to the account associated with the recipient

“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)


Non-Functional Descriptive Material
MPEP 2111.05 I-III

Claims 2 recites, “…indication of an identity document..”
Claims 3-4 as begin dependent on claim 2.


 “where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1-8, 10-20 and 22   rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The Claim is broader than the Specification
LizardTech

-E.g., a method claim that does not say what structure performs each step
Claims 2-4 recite, “…wherein the recipient identification information further comprises…”


“’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.” MPEP 2161.01 I













Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIRD et al (US 2016/0189135).
 Claims 1-8 and 10-11 recite:
As per Claim 1, a computer implemented method of processing a payment transaction (FIG. 3)(300)[¶0029], [¶0044], the method comprising: 
receiving,  by a payment processing server(105) from a payer device (125), (130, 135)(FIG.1) comprising a camera module(246)[¶0036], an indication of an account associated with a payer [¶0017]; 
receiving,  by the payment processing server from the payer device, recipient identification information comprising an image of a recipient captured by the camera module of the payer device (Fig. 4A)(405)(105)[¶0042]; 
determining, by a database search module of the payment processing server (105), an account associated with the recipient by searching a database using the recipient identification information comprising the captured image of the recipient;(FIG.2)(105)(213)(212)[¶0026]
determining, by the payment processing server, contact information for a recipient device associated with the recipient;[0026, lines 22-33] 
transmitting, by the payment processing server to the recipient device, a one-time password for communicating by the recipient to the payer associated with the payer device;(105)[¶0038]
 receiving, by the payment processing server from the payer device, an indication of a one-time password response;[¶0038]

initiating,  by a transaction initiation module of the payment processing server (105), a payment transaction from the account associated with the payer to the account associated with the recipient [¶0039],[¶0048]
As per claim 2, wherein the recipient identification information further comprises an indication of an identity document of the recipient. (FIG. 6A)(612)[¶0028][¶0052]
As per claim 3, wherein the indication of the identity document is one of a unique identification number or unique identification code associated with the identity document.
 (FIG. 6A)(612)[¶0028][¶0052]
As per claim 4, wherein the indication of the identity document is an image of the identity document. (FIG. 6A)(612)[¶0028][¶0052]
	As per claim 5, wherein determining an account associated with the recipient by searching a database using the recipient identification information comprises searching the database using the indication of the identity document to determine an identity of the recipient (FIG. 2)(252)[¶0037],[¶0039, lines 9-12], [¶0040, lines 5-14].
As per claim 6, further comprising verifying, in a verification module of the payment processing server, the identity of the recipient using the image of the recipient.[¶0040]
As per claim 7,   wherein determining an account associated with the recipient by searching a database using the recipient identification information comprises searching the database using the image of the recipient (FIG. 2)(252)[¶0037],[¶0039, lines 9-12], [¶0040, lines 5-14].
As claim 8, further comprising searching a second database using the identity of the recipient to determine the account associated with the recipient using the identity of the recipient. (FIG. 2)(252)[¶0037], [¶0039, lines 9-12], [¶0040, lines 5-14].

Claim 9 (Canceled)






As per claim 11, further comprising receiving an indication of a payment amount for the payment transaction [¶0028, lines 8-13].

Claim 12 recites: 
As per claim 12,  A non-transitory computer-readable medium storing program instructions executed by a processor of a user device having a user interface, memory, and a network interface, the medium comprising instructions for causing the processor to perform a payment transaction [¶0016], the method comprising: 
receiving, by a payment processing server from a payer device comprising a cameral module, an indication of an account associated with a payer;
 receiving,  by the payment processing server from the payer device, recipient identification information comprising an image of a recipient captured by the camera module of the payer device; (Fig. 4A)(405)(105)[¶0042]
receiving,  by the payment processing server, recipient identification information comprising an image of a recipient; (Fig. 4A)(405)(105)[¶0042]
determining, by a database search module of the payment processing server, an account associated with the recipient by searching a database using the recipient identification information(FIG.2)(105)(213)(212)[¶0026];
determining, by the payment processing server, contact information for a recipient device associated with the recipient; [¶0026, lines 22-33]
 transmitting, by the payment processing server to the recipient device, a one-time password for communicating by the recipient to the payer associated with the payer device; (105)[¶0038]
receiving, by the payment processing server from the payer device, an indication of a one-time password response; [¶0042]
determining, by the payment processing server, that the indication of the one-time password response from the payer device matches the one-time password transmitted to the recipient device; [¶0042] and 


Claims 13-20 and 22 recite: 
As per Claim 13, A system for processing a payment transaction, the system comprising: 
a computer processor(105),(110),(115),(120),(125), (130)[0018], [0019] and 
a data storage device, the data storage device having a database search module [¶0012], [¶0018] (FIG. 2 )(213)[¶0026]; and 
a transaction initiation module comprising non-transitory instructions operative by the processor to: 
receive an indication of an account associated with a payer from a payer device comprising a camera module; (246)[¶0036] [¶0017]
receive, from the payer device, recipient identification information comprising an image of a recipient captured by the camera module of the payer device; (Fig. 4A)(405)(105)[¶0042]
 determine an account associated with the recipient by searching a database using the recipient identification information comprising the captured image of the recipient; (FIG.2)(105)(213)(212)[¶0026]
determine contact information for a recipient device associated with the recipient; [0026, lines 22-33]
transmit a one-time password to the recipient device for communicating by the recipient to the payer associated with the payer device; (105)[¶0038]
receive an indication of a one-time password response from the payer device;;[¶0038]
determine that the indication of the one-time password response from the payer device matches the one-time password transmitted to the recipient device; [¶0042]and 
initiate a payment transaction from the account associated with the payer to the account associated with the recipient. [¶0039],[¶0048]

As per claim14,  wherein the recipient identification information further comprises an indication of an identity document of the recipient (FIG. 6A)(612)[¶0028][¶0052];
As per claim 15, wherein the indication of the identity document is a unique identification number or unique identification code associated with the identity document. (FIG. 6A)(612)[¶0028][¶0052]

As per claim 17, wherein the database search module further comprises non-transitory instructions operative by the processor to: determine an account associated with the recipient by searching a database using the recipient identification information by searching the database using the indication of the identity document to determine an identity of the recipient. (FIG. 2)(252)[¶0037],[¶0039, lines 9-12], [¶0040, lines 5-14]

As per claim 18, wherein the data storage device further comprises a verification module comprising non-transitory instructions operative by the processor to: verify the identity of the recipient using the image of the recipient.[¶0040]
As per claim 19,  wherein the database search module further comprises non-transitory instructions operative by the processor to: 
determine an account associated with the recipient by searching a database using the recipient identification information by searching the database using the image of the recipient.(FIG. 2)(213)[¶0026]
As per claim 20,  wherein the database search module further comprises non-transitory instructions operative by the processor to: 
search a second database using the identity of the recipient to determine the account associated with the recipient using the identity of the recipient.(FIG. 2)(213)[¶0026]
As per claim 22, wherein the data storage device further comprises a transaction notification module comprising non-transitory instructions operative by the processor to: 
send a transaction completion indication to at least one of the payer device or the recipient device [¶0040, lines 14-19].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692